Exhibit 10.3

 

BEACON POWER CORPORATION

 

WARRANT AMENDMENT AND EXERCISE AGREEMENT

 

This Agreement (the “Agreement”) dated May 24, 2011 relates to (i) Warrant
Number A-2 dated December 23, 2010 (the “Common Stock Warrant”) issued by Beacon
Power Corporation, a Delaware corporation (the “Company”) to Capital Ventures
International (the “Holder”), pursuant to which the Holder is entitled to
subscribe for and purchase up to 668,741 shares of the voting common stock of
the Company, par value $0.01 per share (the “Common Stock”) and (ii) Series B
Warrant No. 2 dated December 23, 2010 (the “Series B Warrant”) issued by the
Company to the Holder, pursuant to which the Holder was initially entitled to
subscribe for and purchase up to 750 shares of Series B convertible preferred
stock of the Company, par value $0.01 per share (the “Preferred Stock”), at an
exercise price of $1,000 per share of Preferred Stock. Capitalized terms used
but not defined in this Agreement have the meanings given to them in the Common
Stock Warrant.

 

WHEREAS, the Series B Warrant has been exercised in part and remains outstanding
with respect to 25 shares of Preferred Stock;

 

WHEREAS, the Company and the Holder wish to amend the Common Stock Warrant, and
the Holder wishes to exercise the balance of its Series B Warrant in full
according to its terms;

 

NOW, THEREFORE, for good and valuable consideration, the parties hereto agree as
follows:

 

1.                                       Amendment to Common Stock Warrant.

 

1.1                                 The definition of “Exercise Price” in
Section 1(b) of the Common Stock Warrant is hereby amended and restated in its
entirety as follows:

 

“(b)  Exercise Price.  For purposes of this Warrant, “Exercise Price” means
(i) $2.2802 (after giving effect to all stock splits, reverse stock splits or
other adjustments under Section 2 hereof on or prior to May 24, 2011), or
(ii) during the period beginning on June 1, 2011, and ending on January 31,
2012, the lower of (A) the Exercise Price referenced in clause (i) above, and
(B)  85% of the applicable Average VWAP Price, each subject to adjustment as
provided herein; provided, however, that notwithstanding anything to the
contrary herein, the Aggregate Exercise Price of this Warrant exercised
utilizing subclause (ii)(B) above may not exceed $150,000 in any calendar month.

 

1.2                                 All other terms of the Common Stock Warrant
shall remain unchanged.

 

2.                                       In consideration of the execution by
the Company of this Agreement, the Holder hereby agrees to exercise the Series B
Warrant in full for the remaining 25 shares of Preferred

 

--------------------------------------------------------------------------------


 

Stock to which it relates on the date hereof pursuant to its terms, and to
deliver to the Company concurrently herewith the related exercise notice with
respect to the exercise of the Series B Warrant with the applicable exercise
price with respect thereto.

 

3.                                       In accordance with Section 8(d) of the
Common Stock Warrant, and promptly upon execution of this Agreement and
surrender of the Common Stock Warrant to the Company in accordance with the
terms thereof, the Company will issue to the Holder a replacement Warrant (the
“Replacement Warrant”), representing the right to purchase the same number of
Warrant Shares as, and of like tenor with, the Common Stock Warrant, with an
issuance date indicated on the face of such warrant which is the same as the
original Issuance Date, and with the same rights and conditions as the Common
Stock Warrant, subject to giving effect to the terms of this Agreement.

 

4.                                       The Company represents, warrants and
agrees that:

 

4.1                                 it has all the requisite authority and power
to enter into and consummate the transactions contemplated herein and such
transactions shall not contravene any contractual, regulatory, statutory or
other obligation or restriction applicable to the Company;

 

4.2                                 this Agreement has been duly and validly
authorized, executed and delivered by the Company, and shall constitute a legal,
valid, and binding obligation of the Company, enforceable against it in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles whether in a proceeding in equity or at law;

 

4.3                                 it has a sufficient number of authorized and
unissued shares of voting common stock to issue upon the exercise of the
Replacement Warrant;

 

4.4                                 any shares issued to Holder pursuant to the
exercise of the Replacement Warrant shall be registered under the Company’s
effective shelf registration statements on Form S-3 (File No. 333-152140 and
333-161648) and shall be freely tradable, subject to the accuracy of Holder’s
representation in Section 5.4 below;

 

4.5                                 The execution, delivery and performance of
this Agreement by the Company and the consummation by the Company of the
transactions contemplated hereby will not (i) result in a violation of the
Certificate of Incorporation or other organizational documents of the Company or
any of its Subsidiaries, any capital stock of the Company or any of its
Subsidiaries or Bylaws of the Company or any of its Subsidiaries, (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party;

 

4.6                                 There are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any capital stock of the Company or any of its Subsidiaries,
or contracts, commitments, understandings or arrangements (including, without
limitation, any equity line of credit) by which the Company or any of its
Subsidiaries is or may

 

2

--------------------------------------------------------------------------------


 

become bound to issue additional capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries as a result of this Agreement;

 

4.7                                 No event or circumstance has occurred or
information exists with respect to the Company or any of its Subsidiaries or its
or their business, properties, liabilities, prospects, operations (including
results thereof) or conditions (financial or otherwise), which, under applicable
law, rule or regulation, requires public disclosure on or before the date
hereof, but which has not been so publicly disclosed;

 

4.8                                 The Company confirms that neither it nor any
other Person acting on its behalf has provided the Holder or its agents or
counsel with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement; and

 

4.9                                 As of the date hereof, the is no Equity
Conditions Failure, nor has there occurred an event that with the passage of
time or giving of notice would trigger an Equity Conditions Failure.

 

5.                                       The Holder represents and warrants
that:

 

5.1                                 it has the authority to enter into and
consummate the transactions contemplated herein and such transactions shall not
contravene any contractual, regulatory, statutory or other obligation or
restriction applicable to the Holder;

 

5.2                                 this Agreement has been duly and validly
authorized, executed and delivered by the Holder, and shall constitute a legal,
valid, and binding obligation of the Holder, enforceable against it in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles whether in a proceeding in equity or at law;

 

5.3                                 it has sufficient knowledge and experience
in financial and business matters so as to be capable of bearing the economic
risks of participation in this Agreement, and it is capable of evaluating the
merits and risks of participating in this Agreement; and

 

5.4                                 it is not an affiliate of the Company as
such term is defined in Rule 144 promulgated under the Securities Act of 1933,
as amended.

 

6.                                       The Company shall, on or before
9:00 a.m., New York City Time, on the first Business Day after the date of this
Agreement, file a Current Report on Form 8-K disclosing all material terms of
this Agreement (the “Public Disclosure”).  Upon the Public Disclosure, the
Holder shall not be in possession of any material, nonpublic information
received from the Company, any of its subsidiaries or any of its respective
officers, directors, employees or agents, that is not disclosed in the Public
Disclosure.  The Company shall not, and shall cause each of its subsidiaries and
each of their respective officers, directors, employees and agents, not to,
provide

 

3

--------------------------------------------------------------------------------


 

the Holder with any material, nonpublic information regarding the Company or any
of its subsidiaries from and after the filing of the Public Disclosure without
the express written consent of the Holder.  The Company shall not disclose the
name of the Holder in any filing, announcement, release or otherwise, unless
such disclosure is consented to by Holder or required by law or regulation;
provided, however, that Holder understands and consents to the filing of this
Agreement (and the disclosure of Holder’s name in this Agreement) in the
Company’s reports filed under the Securities Exchange Act of 1934, as amended,
including without limitation its filing on Form 8-K contemplated by this
paragraph.

 

7.                                       Miscellaneous. This Agreement may be
executed in multiple original counterparts, each of which shall be an original,
but all of which shall constitute one and the same Agreement.  This Agreement
and all rights, obligations and liabilities hereunder shall be governed by, and
construed in accordance with, the internal laws of the State of New York,
without giving effect to the principles of conflicts of law that would require
the application of the laws of any other jurisdiction.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Holder and the Company have executed this Agreement as
of May 24, 2011.

 

 

 

THE HOLDER:

 

 

 

Capital Ventures International

 

 

 

By:

/s/ Martin Kobinger

 

Name:

Martin Kobinger

 

Title:

Investment Manager

 

 

 

 

 

 

 

THE COMPANY:

 

 

 

Beacon Power Corporation

 

 

 

 

By:

/s/ F. William Capp

 

Name:

F. William Capp

 

Title:

President and CEO

 

5

--------------------------------------------------------------------------------